Case 2:21-cr-00003-Z-BR Document 29 Filed 03/08/21 Page1of1i PagelD 74

TES. DISTRICT COURT
IN THE UNITED STATES DISTRICT CQURSRI1i RN TR Ok TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS FILE

 

 

 

AMARILLO DIVISION WAR - 8 2021
UNITED STATES OF AMERICA § cl ee SIC
Plaintiff, a
v. 2:21-CR-3-Z-BR-(1)
BRENDA AURORA PAYNE
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On February 19, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced
cause. Defendant Brenda Aurora Payne filed no objections to the Report and Recommendation within
the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that the
Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty
plea of Defendant Brenda Aurora Payne was knowingly and voluntarily entered; ACCEPTS the guilty
plea of Defendant Brenda Aurora Payne; and ADJUDGES Defendant Brenda Aurora Payne guilty of
Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, March @ , 2021.

TED STATES DISTRICT JUDGE

 
   
